Grant, J.
(after stating the faets).- The court properly directed a verdict for the plaintiff. The record is barren of any testimony tending in the slightest degree to show a collusion between Mr. Cristy and Mr. Marvin, or any knowledge or information on the part of Mr. Cristy of the representations made by Marvin to the defendant. Plaintiff had two good promissory notes, for $7,500 each, for which.he had paid $15,000. Mr. Marvin asked him to surrender one of these notes, and accept in lieu thereof another note or notes, to be indorsed by one of three parties, of whom defendant Campau was one. He was willing to accommodate Mr. Marvin in this manner, and there was no legal or moral reason why he should not. Nothing was said or done to warn 'him that Marvin was attempting to perpetrate a fraud, or to obtain a signature by false representations. He parted with full value, and trusted Mr. Marvin to secure an indorser on the $8,500 note, which, it appears, was not done. He is therefore entitled to protection, unless there is legitimate evidence to establish his participation in the fraud.
Plaintiff cannot be held estopped by any action or representation of Marvin upon the ground that he kept silent when he should have spoken. The note was brought to him in the usual course of such transactions, and without knowledge of. anything that had passed between defendant and Marvin. He was under no legal or moral obligation to inform Mr. Campau that Mr. Marvin was insolvent, or that these notes were given as part renewals of another, or that Mr. Marvin had received part or all the m-oney with which to pay the former notes.. He had the legal right to assume that Mr. Marvin had dealt honestly with Mr. Campau, and had obtained his signature fairly, and without any false representations, or concealment of any facts which the law required him (Marvin) to disclose.
' The judgment is affirmed.
The other Justices concurred.